Case: 1:13-cv-06865 Document #: 435 Filed: 10/22/19 Page 1 of 1 PageID #:4607

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Marlon Horton, et al.
                                 Plaintiff,
v.                                                    Case No.: 1:13−cv−06865
                                                      Honorable Robert M. Dow Jr.
City Of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 22, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held.
Agreed motion to approve minors' settlement and distribution of funds [431] is granted.
Agreed motion for leave to file motion to approve settlement under appeal [432] is
granted. As to the remaining to parties, a further status hearing is set for 10/30/20/10 at
9:00 a.m. If a stipulation of dismissal is filed before the next status hearing, the hearing
will be cancelled and the case closed. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
